                                                                                                                               --
                                                                                                                ·-~------

                                                                      USDC ~-, t )I~ Y

                                                                      I ..,       .-,J        I \    t . I J.r:1r
                                                                      Cl.L., J='(''f'~()]\!j{_'.'\'l T_,,
                                                                                                    ·- ,,   '  i J ·'
                                                                                                                "
                                                                                                                      Jr:r",
                                                                                                                    '---, -' ,
                                                                                                                           •



UNITED STATES DISTRICT COURT                                         , DOC#:
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X         DAI'E
                                                                              -    .     ~
                                                                                              n LL])~-3[J~I~~)Q -                   - .   .   -----   -   .   --
                                                                                                                                                                   i
                                                                                                                                                                   '

HOMESCHOOL BUYERS CLUB, INC.,
                   Plaintiff,
         -against-                                                                       19   CIVIL 6046 (VSB)

                                                                                              JUDGMENT
BRA VE WRITER, LLC,
                                   Defendant.
-----------------------------------------------------------X

         It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated March 11, 2020, Defendant's motion to dismiss is

GRANTED, and Plaintiffs motion for a preliminary injunction is DENIED; accordingly, the case

is closed.

Dated: New York, New York
       March 12, 2020



                                                                         RUBY J. KRAJICK

                                                                                  Clerk of Court
                                                               BY:

                                                                              ~
